—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered April 2, 1999, convicting defendant upon his plea of guilty of the crime of criminal nuisance in the first degree.
The record indicates that defendant pleaded guilty to the crime of criminal nuisance in the first degree with the understanding that he would be placed on six months’ probation. In the event that defendant stayed out of trouble during this six month period, he would be permitted to withdraw his plea of guilty and would instead enter a plea of guilty to a misdemeanor with three years’ probation.
When defendant subsequently returned to court, it was learned that defendant had been arrested on new charges and there was an outstanding bench warrant. County Court thereafter sentenced defendant to one year in prison. Defense counsel now seeks to be relieved of her assignment as counsel for defendant on the basis that there are no nonfrivolous issues which can be raised on appeal. Upon review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.